DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 5/9/22.
Examiner notes Applicant’s priority date of 7/6/18, which stems from PCT US 2018/041089. 	
Claims 1, 3, 16, and 31 have been amended.
	Claims 2, 4-15, 17, 19-30, and 32 have been cancelled.
	Therefore, claims 1, 3, 16, 18, and 31 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 16, 18, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 16, and 31, in part, describe a method comprising:  receiving a request to initiate a subscription-based transaction; obtaining a suitability score for the purchasing entity; retrieving a transaction objective from the selling entity in response to the transaction request; retrieving a suitability tolerance (based on a suitability score deviation) that the seller is willing to accept; determining whether the suitability score falls into the range of the seller’s suitability tolerance; generating an acceptance indicator based on the determination; and processing the transaction according to the indicator.  As such, the invention is directed to the abstract idea of identifying suitable entities to engage in transactions based on a calculated suitability score, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and a mental process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing transaction objectives associated with a seller. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including an “interaction engine” for sending, receiving, and processing data; a “memory” to store identifiers, and “non-transitory computer-readable storage medium” for storing executable instructions. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 3 and 18 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding how the suitability score is determined.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1, 3, 16, 18, and 31 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16, 18, and 31 are rejected under 35 USC 103 as being unpatentable over Celka (20130173450) in view of Zalik (20080177655).
Claims 1, 16, and 31:  Celka discloses a method, system, and non-transitory computer readable medium comprising:
Receiving at an interaction engine an identifier associated with an entity (Paragraph 47; Fig. 3); obtaining at the interaction engine a suitability score for the entity based on the identifier (Paragraph 50; Fig. 4); receiving at the interaction engine a selection of an objective, the objective associated with the suitability score (Paragraph 51; Fig. 5); receiving at the interaction engine a respective selection of a suitability tolerance associated with the objective, the suitability tolerance further associated with a suitability score range (Paragraphs 50-51); generating at the interaction engine an acceptability indicator by determining whether the suitability score falls within the suitability score range, the acceptability indicator to indicate whether an interaction is to be attempted with the entity over a communication network (Paragraph 52; Fig. 5); and outputting the acceptability indicator (Paragraphs 50-52).
Celka fails to explicitly disclose a method for storing a transaction objective associated with a first entity, and a suitability tolerance associated with the transaction objective; or controlling processing of the requested subscription-based transaction according to the acceptability indicator.
Zalik, however, discloses a method for storing a transaction objective for a first entity (i.e. credit issuer) and a suitability tolerance associated with the transaction objective (Paragraphs 6, 34, 43, 69, and 73); and processing the transaction according to the acceptability indicator that is based on the suitability score (Paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features of Zalik with those of Celka.  One would have been motivated to do this in order to ensure the reliability (e.g. creditworthiness) of a buyer.
Claims 3 and 18:  Celka discloses a method wherein the obtaining the suitability score comprises generating the suitability score based on past behavior of the entity (Paragraphs 50-52), but fails to explicitly disclose a method in which the score is based on the past behavior of the second entity.
Zalik, however, discloses a method in which the suitability score is based on the past behavior of the second entity (Paragraphs 6 and 69).
The rationale for combining Zalik with Celka is articulated above and incorporated herein.
Response to Arguments
	The previous rejection under 35 USC 112 has been withdrawn in response to Applicant’s amendments.
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101, however, are unpersuasive.
	Specifically, Applicant argues that the claims are eligible because the allegedly integrate the suitability score into a practical application by receiving a transaction request, and controlling processing of the transaction according to an acceptability indicator based on the score.  Examiner disagrees.  As noted above, the claims fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a network).
For at least this reason, the rejection under 35 USC 101 is sustained.
Applicant’s additional arguments are rendered moot in view of the new grounds of rejection, which were necessitated by the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681